                        IN THE UNITED STATES DISTRICT COURT
                    FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                                  WESTERN DIVISION
                                   No. 5:19-cv-147-BO

KYDRA MANUEL-CLARK,                          )
                                             )
       Plaintiff,                            )
                                             )
V.                                           )                      ORDER
                                             )
MANPOWERGROUP SHORT-TERM                     )
DISABILITY PLAN,                             )
                                             )
       Defendant.                            )


       This matter is before the Court on defendant's motion [DE 1OJ to dismiss or, in the

alternative, to transfer. Defendant's motion [DE 10] is GRANTED on the grounds discussed

below. The Court TRANSFERS this action to the United States District Court for the Eastern

District of Wisconsin, Milwaukee Division pursuant to its authority under 28 U.S.C. § 1404(a).

                                        BACKGROUND

       Defendant ManpowerGroup Plan ("the Plan") is a benefit plan organized and existing

pursuant to the Employee Retirement Income Security Act ("ERISA"), 29 U.S.C. §§ 1101 to 1151.

Plaintiff was an employee of ManpowerGroup US at its Fayetteville, NC location.

       Plaintiff brings this suit after defendant denied her claim for benefits under the plan.

Defendant has moved to dismiss or, in the alternative, to transfer the case to the Eastern District

of Wisconsin, Milwaukee Division pursuant to a forum and venue selection clause in the Plan.

Plaintiff opposes the motion, contending that ERISA grants her the right to bring her claim in this

district, that the forum selection clause is unenforceable, and that transferring this case to

Wisconsin violates ERISA's legislative intent and public policy interests.




          Case 2:19-cv-01573-PP Filed 10/28/19 Page 1 of 4 Document 14
                                            DISCUSSION

        Defendant seeks to dismiss or transfer the case pursuant to a clause in the Plan documents

that states "venue and forum shall only be proper in a federal court located in Milwaukee,

Wisconsin." DE 12-1, ~ 8.6. The threshold issue is whether the forum and venue selection clause

in the Plan documents is valid and enforceable despite Section 502(e)(2) of ERISA, which

provides that an action "may be brought in the district where the plan is administered, where the

breach took place, or where a defendant resides or may be found .... " 29 U.S.C. §l 132(e)(2).

Plaintiff argues this provision guarantees her a right to litigate in her choice of one of the three

designated venues.

        ERISA's statutory scheme "is built around reliance on the face of written plan

documents." US Airways, Inc. v. McCutchen, 569 U.S. 88, 101 (2013) (quoting Curtiss-Wright

Corp. v. Schoonejongen, 514 U.S. 73, 83 (1995)). The plan documents in this case state that

federal court in Milwaukee, Wisconsin is the only permissible venue. While 29 U.S.C.

§ 1132(e)(2) provides three potential options for venue, "nothing in this text expressly invalidates

forum-selection clauses in employee-benefits plans." In re Mathias, 867 F.3d 727, 732 (7th Cir.

2017). The relevant language says the action "may be brought[,]" not must be brought.

§l 132(e)(2); see also Mathias, 867 F.3d at 732, and Smith v. Aegon Companies Pension Plan,

769 F.3d 922, 932 (6th Cir. 2014). This language is permissive and does not preempt forum and

venue selection clauses. Accordingly, §l 132(e)(2) does not invalidate the Plan's clause.

       Next, plaintiff argues that the clause is unenforceable because defendant did not make

plaintiff aware of it in the denial of her claim and that forcing this case to be litigated in

Wisconsin contravenes ERISA' s legislative intent and public policy by denying her "ready

access to federal courts." DE 13 at 4 (quoting 29 U.S.C. § lOOl(b)).



                                                   2

          Case 2:19-cv-01573-PP Filed 10/28/19 Page 2 of 4 Document 14
        These arguments fail. First, plaintiff does not contend that the Plan documents were

somehow kept hidden or secret, and nothing suggests that the forum selection clause was

induced by fraud. Forum-selection clauses are enforceable even when not negotiated by the

parties at arm's length. Carnival Cruise Lines, Inc. v. Shute, 499 U.S. 585, 594 (1991). Absent

fraud, it is irrelevant that plaintiff was not aware of the clause when she filed this suit. Finally,

"forum-selection clauses should control except in unusual cases." At!. Marine Const. Co. v. US.

Dist. Court for W Dist. of Texas, 571 U.S. 49, 64 (2013). Forcing plaintiff to litigate in

Wisconsin does not violate ERISA's statutory intent or public policy, and it does not deny her

"ready access to federal courts[.]" Instead, it simply directs the litigation to the venue stated in

the Plan documents. And the.Plan "is at the center of ERISA." McCutchen, 569 U.S. at 101.

        Having determined that the forum and venue selection clause is valid and enforceable, the

Court finds that transfer pursuant to 28 U.S.C. § 1404(a)-not 28 U.S.C. § 1406(a)-is the

appropriate disposition. Atlantic Marine clarified that when venue would otherwise be proper

under 28 U.S.C. § 1391, forum-selection clauses are to be enforced via§ 1404(a). 571 U.S. at

56-60. At first pass, venue seems as if it would otherwise be proper, and so the Court finds that§

1404(a) is the correct mechanism to transfer. Accordingly, this action will be transferred to the

Eastern District of Wisconsin, Milwaukee Division.

                                           CONCLUSION

        Defendant's motion [DE 10] is GRANTED on the grounds stated above. The Court

TRANSFERS this action to the United States District Court for the Eastern District of Wisconsin,

Milwaukee Division pursuant to 28 U.S.C. § 1404(a).




                                                   3

          Case 2:19-cv-01573-PP Filed 10/28/19 Page 3 of 4 Document 14
SO ORDERED, this   i!f_day of October, 2019.
                                 · 4iiafflftYLE¥
                                        CHIEF UNITED STATES DISTRICT JUDGE




                                           4

        Case 2:19-cv-01573-PP Filed 10/28/19 Page 4 of 4 Document 14
